By the Court,

Savage, Ch. J.
There is no doubt that without any warrant, David Tuttle had the right in person to remove the plaintiff from the possession of the premises, and of course might effect his removal by his agents or servants. If the defendants had acted without any other authority than *490the warrant, they would have been trespassers ; but they had other authority, to wit, the express orders of David Tuttle, by which they are protected. Their principal probably at the time supposed that the warrant was necessary for the protection of himself and agents; but the procuring of the warrant did not deprive him of the power which he had without the warrant, nor did it prevent him from conferring authorities upon others. If the defendants acted as the servants of Tuttle, they were justified, and so the jury should have been instructed.
New trial granted.